Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered June 15, 2006 in a personal injury action. The order granted defendants’ motion for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 14, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P, Martoche, Smith, Fahey and Pine, JJ.